Citation Nr: 0417110	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  97-20 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right arm, Muscle Group V, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran served on active duty from June 1951 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO), which confirmed the schedular 10 
percent evaluation in effect for residuals of a shell 
fragment wound of the right arm.  In September 2002, the 
Board denied the veteran's claim for an increased evaluation 
for a shell fragment wound of the right arm.  The veteran 
appealed this determination to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2003, the 
Court granted a joint motion to remand for the expressed 
purpose of considering whether the veteran was entitled to a 
separate compensable rating for the scars on his right arm 
resulting from his service-connected shell fragment wound.

This issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

In November 2003, the Court granted a joint motion to remand 
to determine whether the veteran was entitled to a separate 
compensable rating for the shell fragment wound scars on his 
right arm.

In this regard during the most recent VA examination in 
September 2001, the veteran reported radiation of pain from 
the right scar area to the right shoulder and the examination 
showed tenderness to palpation.  The Board is of the opinion 
that another VA examination is warranted to determine the 
severity of the shell fragment wound and also the severity of 
the shell fragment wound scars.

The Board notes that during the pendency of this appeal, VA 
issued new regulations for evaluating disabilities of the 
skin under 38 C.F.R. § 4.118. 67 Fed. Reg. 49590-49599 (July 
31, 2002).  The changes became effective August 30, 2002.  
The RO has not had the opportunity to review

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the VCAA as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002); 38 C.F.R. § 3.159(b)(1); and 
any other applicable legal precedent.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  1.  The RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the VCAA as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002); 38 C.F.R. § 3.159(b)(1); and 
any other applicable legal precedent.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should also request from the 
appellant the names and addresses of all 
medical facilities who have treated the 
veteran for his service connected PTSD 
from December 2003.  After obtaining any 
necessary releases, all such records 
should be associated with the veteran's 
claims file.

3.  The RO should schedule the veteran 
for a VA examination by an orthopedist to 
determine the nature and severity of the 
service-connected residuals of the shell 
fragment wounds to Muscle Group V, right 
upper extremity and associated scars.  
All necessary tests and studies, 
including X- rays, deemed necessary 
should be performed.  The right upper 
extremity should be examined for degrees 
of range of motion.  The examiner should 
note the normal ranges of motion of the 
right shoulder.  The examiner is 
requested to identify any symptoms and 
findings associated with the non-service 
connected fracture (December 1977) of the 
right radial head with open reduction.  
The examiner is also requested to render 
an opinion as to whether the shell 
fragment wounds to Muscle Group V, right 
upper extremity results moderate, 
moderately severe, or severe impairment?

The examiner is also requested to provide 
a detailed description of the shell 
fragment wound scars, to include whether 
the scars are deep or superficial, tender 
and painful on objective demonstration, 
poorly nourished with repeated 
ulceration, or result in functional 
impairment of the part affected (old 
rating criteria).  The examiner should 
also indicate whether the scars are 
superficial and unstable or superficial 
and painful on examination.  

The examiner should render an opinion as 
to what causes the pain shooting from the 
scars to the right shoulder as reported 
by the veteran.  A complete rational for 
any opinion expressed should be included 
in the report

4.  Thereafter, the RO should re-
adjudicate the claim on appeal, to 
include consideration of the revised 
rating criteria for scars and whether a 
separate rating is warranted for the 
shell fragment wound scars.  Esteban v. 
Brown, 6 Vet. App. 259 (1994). If the 
benefits sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, which 
includes the revised rating criteria for 
scars, and an opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




